PS 42
(Rev 07/93)

United States District Court

Eastern District of Washington

United States of America

vs

me Nee eee See See”

Crystal Marie Weissenfels

FILED IN THE

U.S. DISTRICT co
0
EASTERN DISTRICT OF WASHINGTON

AUG 1 3 2019

SEAN FE McAvoy, CLERK
SPOKANE, WASHINGTOn UY

Case No. 2;19CR00091-TOR-2

CONSENT TO MODIFY CONDITIONS OF RELEASE

I, Crystal Marie Weissenfels, have discussed with Erik Carlson, U.S. Probation Officer,

modification of my release as follows:

Defendant shall be restricted to her residence daily, from 10 p.m. to 9 a.m.

I consent to this modification of my release conditions and agree to abide by this modification.

(e Cae _ oe lg Fpl CaS se

 

 

 

 

Signature of Hféfendant Pretrial Services/Probation Officer
Crystal Marie Weissenfels Erik Carlson
“yy a a
T have r View 3 the co a4 hana ie (ay oS cogeur that this modification is appropriate.
L vit
fof 7 Pop
Y L gee ofS A es, - aoe f, si F =
. : f. £ fo os
Ce ’

” Signéthre of] efense Counsel ~~ . & ‘Date
_ Mark Vovos

Of The above modification of conditions of release i is ordered, to be effective on 1 & \ $~ 14

{ }. “7 abo} modification of conditions of release’ is not ordered.

offhudicial Officer : ee “es Date |

; Rodgers

   
  

8413-14" 7
